UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1973


MICHAEL L. BATTLE,

                    Plaintiff - Appellant,

             v.

LOWELL MCADAMS; HENRY ADAMSON; TISHAUN OPHELIA;
CATHERINE O. SAPP; TORRI A. THOUSAND; WILLIAM L. HORTON, JR.;
JOHN G. STRATTON; KENNETH DIXON; SCOTT A. NUNES; VERIZON
COMMUNICATIONS, INC.,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:18-cv-00289-MSD-RJK)


Submitted: November 19, 2019                                Decided: November 21, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Michael L. Battle, Appellant Pro Se.         Betty S.W. Graumlich, REED SMITH, LLP,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael L. Battle seeks to appeal the district court’s order dismissing his civil

action. We dismiss the appeal for lack of jurisdiction because the notice of appeal was not

timely filed.

       Parties are accorded thirty days after the entry of the district court’s final judgment

or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on August 5, 2019. The notice

of appeal was filed on September 5, 2019. Because Battle failed to file a timely notice of

appeal or obtain an extension or reopening of the appeal period, we grant Appellees’

motion to dismiss and dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2